GILBERT, Circuit Judge
(after stating the facts as above). The decision of the case on appeal is ruled by Lee Lung v. Patterson, 186 U. S. 168, 22 Sup. Ct. 795, 46 L. Ed. 1108. In that case the court quoted and adopted the language of the District Court in Re Lee Lung, 102 Fed. 132, 134, as follows:
“These cases establish the doctrine, that the collector of customs, In determining the rigid, of Chinese persons to land, may act upon his own information and discretion, and Unit such action, however taken, is conclusive of the matter, subject to the right of appeal to the Secretary of the Treasury: that his decision, if he decides not to hear testimony, or not. to give effect to evidence which the laws of Congress have provided, shall be sufficient to establish the right to land in the first instance, or decides not to decide, is conclusive.”
Answering the argument that the statute makes such a certificate evidence which the immigration officers have no power to disregard, the court said:
“But jurisdiction is' given to the collector over the right of the alien to land, and necessarily jurisdiction is given to pass on the evidence presented to establish that right. lie may determine the validity of the evidence, or receive testimony to controvert it, and we cannot assent to the proposition that an officer or tribunal, invested with jurisdiction of a matter, loses tliat jurisdiction by not giving sufficient weight to evidence, or by rejecting proper evidence, or by admitting that which is improper.”
Applying the doctrine of that case, there is no room to question the authority of the immigration officers to do as they did in this case, upon consideration of all the testimony, reject the evidence of the certificate notwithstanding that by an act of Congress it was made prima facie evidence of the right of the applicant to land in the United States, and to decide as they did, to deny controlling effect to evidence which the laws of Congress have provided should be but prima facie sufficient to establish the right to land.
It follows that the judgment of the court below must be reversed, and the cause remanded, with instructions to remand the appellee to the custody of the officers from whom he was taken.